Citation Nr: 0610088	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  98-14 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a vision 
disorder, to include strabismus, diplopia, and amblyopia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1969 
to May 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In March 1999, the Board denied the veteran's claim.  He 
appealed the denial to The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court" or "CAVC"), and 
in an April 2001 Order, the Court vacated the Board decision 
and remanded the claim to the RO for readjudication. 


FINDINGS OF FACT

1.  An unappealed March 1996 RO determination found that no 
new and material evidence had been received to reopen a claim 
for service connection for a vision disability to include 
strabismus, diplopia, and bilateral amblyopia.  

2.  Evidence received since the last final denial on any 
basis in March 1996, considered in conjunction with the 
record as a whole does not bear directly and substantially 
upon the specific matter considered, is cumulative of the 
evidence previously considered and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a vision disability to 
include strabismus, diplopia, and bilateral amblyopia.  




CONCLUSIONS OF LAW

1.  The unappealed RO decision in March 1996, which found 
that no new and material evidence had been received to reopen 
a claim of entitlement to service connection for a vision 
disability to include strabismus, diplopia, and bilateral 
amblyopia is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.104(a) (2005).  

2.  New and material evidence has not been received, and the 
claim for service connection for a vision disability to 
include strabismus, diplopia, and bilateral amblyopia is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, RO determinations that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2005).  In the absence of clear and unmistakable 
error, finally denied claims may not be reconsidered except 
on the submission of new and material evidence.  VA must 
reopen a previously and finally disallowed claim when "new 
and material evidence is presented or secured with respect to 
a claim."  38 C.F.R. § 5108 (West 2002).  As this claim to 
reopen was filed prior to August 29, 2001, the following 
definition applies:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

Initially, the RO denied service connection for a vision 
disability in September 1978 after considering the veteran's 
service medical records, and finding that his pre-existing 
eye disorder was not aggravated during service.  The veteran 
did not disagree with the determination after he was notified 
in October 1978.  In September 1980, the RO found that no new 
and material evidence had been received to reopen the claim 
and informed the veteran in that same month.  This was based 
on private treatment records dated in 1980 reflecting current 
findings.  The veteran did not disagree with that 
determination.  In April 1992, the RO found that the veteran 
had not submitted new and material evidence and informed the 
veteran that same month.  This was based on lay statements 
and statements submitted by the veteran.  The veteran did not 
disagree with that determination.  

In March 1996, the last final denial by the RO on this issue, 
the RO found that no new and material evidence had been 
received to reopen the veteran's claim for service connection 
for a vision disorder, and informed the veteran that he had 
to submit new and material evidence that same month.  The 
veteran did not timely appeal, and the determination became 
final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 
C.F.R. § 3.104(a) (2005).  

The evidence on file at the time of the most recent denial on 
any basis, in March 1996, included the veteran's service 
medical records which showed that at induction in March 1969, 
the veteran had esotropia of the right eye and amblyopia of 
both eyes.  On consultation in May 1969, constant diplopia; 
due to congenital esotropia, amblyopia.  A Medical Board 
recommended that the veteran be separated from service in May 
1969 due to his condition.  Private records dated in April 
1969, and August 1980, which showed current evaluation of the 
veteran's eyes, and a lay statement received in March 1992, 
from friends and co-workers of the veteran attesting to the 
veteran having bad eyesight.  

The evidence received since the March 1996 denial includes a 
copy of a letter dated in 1969 from the veteran to his wife, 
hearing testimony before a hearing officer at the RO in July 
1998, hearings before the Board in November 1998, and in June 
2003, VA outpatient treatment records dated beginning in 
1998, medical records from the Social Security Administration 
(SSA) with decisions dated in June 1999 and May 2002, and 
medical articles concerning vision problems.  

None of this evidence meets the legal standard for reopening 
this claim.  That is, the evidence submitted does not bear 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  Specifically, the letter and hearing testimony 
reflect the contentions of the veteran which were previously 
considered, and are therefore redundant.  The medical records 
are dated from 1998 and are cumulative since they reflect 
current treatment for eye complaints.  Although in a February 
1998 private medical examination, the veteran reported that 
his eye disability was aggravated by his military service, 
this statement is cumulative in that it reflects no more than 
a contention by the veteran.  He is not competent to offer 
medical opinions.  Further, the examiner specifically found 
no evidence of military related ocular injury or toxicity.  
The medical articles submitted are not material since they 
offer only general information regarding vision problems and 
have no material relationship to the veteran's particular 
claim.  As such, the claim may not be reopened.  


Duties To Notify And Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the RO provided the appellant with notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
in September 2005.  The timing of the notice letter did not 
comply with the requirements of Pelegrini; however, this was 
harmless error since the veteran has had ample time to 
respond to the notice letter and has had meaningful 
opportunity to participate effectively in the processing of 
his claim.   

In addition, the duty to assist the veteran has also been 
satisfied concerning the attempt to reopen the claim this 
claim.  Hearings have been held, SSA records and VA records 
have been obtained, and VA has attempted to obtain any 
pertinent evidence identified by the claimant.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  







	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for a vision disorder, 
to include strabismus, diplopia, and amblyopia is denied.  



_________________________________         
______________________________
        HOWARD N. SCHWARTZ			     MARK W. 
GREENSTREET
Veterans Law Judge, Board of Veterans'  Veterans Law Judge, 
Board of Veterans'
                         Appeals                                                      
Appeals
                       


______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' 
Appeals




 Department of Veterans Affairs


